Order, entered on June 5, 1964, granting summary judgment in favor of the plaintiffs and of defendant, the Prudential Insurance Company of America, and the judgment entered thereon on August 4, 1964 following an assessment of damages, Unanimously modified on the law to the extent of directing that defendants-appellants have judgment over against defendant Wilbur-Rogers, Inc., and, as so modified, *881affirmed, with $50 costs to respondents. The record demonstrates that Wilbur-Rogers, Inc., agreed to indemnify appellants and hold them harmless from any liability from a default by Wilbur-Rogers, Inc., under the lease. There is no issue as to the default and resultant liability of Wilbur-Rogers, Inc. Consequently, appellants were entitled to judgment over against Wilbur-Rogers, Inc. as demanded in the cross claim of their answer. Concur — Botein, P. J., Rabin, Yalente, Eager and Witmer, JJ.